Case 20-10034-BLS Doc52 Filed 02/24/20 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: ) Chapter 11

)
EDUCATION CORPORATION ) Case No. 20-10034 (BLS)

OF AMERICA, )

} RE: D.L1
Alleged Debtor. }
)

ORDER DISMISSING CASE

 

The Court having considered the motion (the “Motion”) of the Receiver! in the above-
captioned bankruptcy case (the “Bankruptcy Case”) for abstention from the involuntary petition
pursuant to 11 U.S.C. § 305, or alternatively to dismiss under 11 U.S.C. § 303 or 1112; and the
Court having considered the Petitioning Creditors’ motion to dismiss the inveluntary chapter 11
petition (the “Petitioning Creditors’ Motion”); the Court having jurisdiction over the Motion and
Petitioning Creditors’ Motion pursuant to 28 U.S.C. §§ 1334 and 157(b) and the Amended
Standing Order of Reference from the United States District Court for the District of Delaware
dated February 29, 2012; the Court having determined that this is a core matter pursuant to 28
U.S.C. § 157(b)(2) and that the Court can enter a final order consistent with Article I] of the
United States Constitution; the Court having found that notice of the Motion and Petitioning
Creditors’ Motion was appropriate; and after notice and a hearing having been held on February
19, 2020, on the Motion and Petitioning Creditors’ Motion; and the Court being satisfied that
good grounds exist for abstention and dismissal for the reasons stated at the hearing; after due

deliberation and sufficient cause appearing therefor it is hereby:

 

' Unless otherwise defined herein, capitalized terms used in this Order shall have the meanings
ascribed to them in the Moticn.

RLF 1 22894 136v.1

 
Case 20-10034-BLS Doc52 Filed 02/24/20 Page 2 of 2

ORDERED THAT the Bankruptcy Case is dismissed pursuant to 11 U.S.C. § 305(a);

and it is further

ORDERED THAT this Order resolves all pending motions in the Bankruptcy Case; and

itis further

ORDERED THAT this Order shall be effective immediately upon its entry; and it is

further

ORDERED THAT for the avoidance of doubt, nothing in this Order shall affect the

District Court’s ability to grant any relief in the Receivership Case as the District Court may

deem appropriate; and it is further
ORDERED THAT the Court shall retain jurisdiction over all matters involving the

interpretation or enforcement of this Order.

  

       

  
    

 

Dated: Cel z24 some Ke Ofe fos Larner.
Wilmington, Delaware TH HONORABLE/BRENDANLINEHAN SHANNON
TED STATES BANKRUPTCY JUDGE

RLF 1 228941 36v.i

 
